Case 1:21-mj-00238-RML Document 1 Filed 02/23/21 Page 1 of 3 PagelD #: 1

KDE:MSM/KCB
F. #2020R00194

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

wen eee nn nee ee eee eee XxX
UNITED STATES OF AMERICA COMPLAINT
- against - (T. 18, U.S.C., § 922(g)(1))
MILETA MILJANIC, No. 21-MJ-238
Defendant.
ee 4

EASTERN DISTRICT OF NEW YORK, SS:

WILLIAM DIONNE, being duly sworn, deposes and states that he is a Task
Force Officer with the Federal Bureau of Investigation, duly appointed according to law and
acting as such.

On or about February 23, 2021, within the Eastern District of New York, the
defendant, MILETA MILJANIC, knowing that he had previously been convicted in a court
of one or more crimes punishable by a term of imprisonment exceeding one year, did
knowingly and intentionally possess in and affecting commerce a firearm, to wit: a Taurus
PT-22 LR semi-automatic pistol with serial number 43331Z.

(Title 18, United States Code, Section 922(g){1))

The source of your deponent’s information and the grounds for his belief are

as follows:!

 

| Because the purpose of this Complaint is to set forth only those facts necessary

to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
Case 1:21-mj-00238-RML Document 1 Filed 02/23/21 Page 2 of 3 PagelD #: 2
2

1. I am a Task Force Officer with the Federal Bureau of Investigation
(“FBI”) and have been involved in the investigation of numerous cases involving firearms,
among other crimes. Iam familiar with the facts and circumstances set forth below from my
participation in the investigation; my review of the investigative file, including the
defendant’s criminal history record; and from reports of other law enforcement officers
involved in the investigation. Unless specifically indicated, all conversations and statements
described in this affidavit are related in sum and substance and in part only.

2. Based on my participation in this investigation, including my
conversations with other law enforcement officers and my review of law enforcement
documents, I have learned the following, in substance and in part:

a. On or about February 23, 2021, other law enforcement agents and I executed a
search warrant at an apartment in Queens, New York (the “Apartment”) that
law enforcement had identified as the residence of the defendant MILETA
MILJANIC. Upon entry into the Apartment, law enforcement found
MILJANIC and certain of MILJANIC’s family members.

b. During the course of the search, law enforcement found, in MILJANIC’s
bedroom (the “Bedroom”), a Taurus PT-22 LR semi-automatic pistol with
serial number 43331Z (the “Firearm”). The Firearm was in the top drawer of
the nightstand next to MILJANIC’s bed and MILJANIC’s cellphone was
plugged into a charger on top of the nightstand. Law enforcement agents also
found MILJANIC’s clothes inside the Bedroom.

c. While in the Apartment but before being placed under arrest, MILJANIC

admitted to law enforcement that the Firearm belonged to him.
Case 1:21-mj-00238-RML Document 1 Filed 02/23/21 Page 3 of 3 PagelD #: 3
3

3. Based on my review of a criminal history report and Bureau of Prisons
records pertaining to the defendant MILETA MILJANIC, I have learned, among other
things, that in or about 1984, MILJANIC was convicted of wire fraud, in violation of Title
18, United States Code, Sections 1343 and 2, and sentenced to three years’ imprisonment. {
further know that MILJANIC served approximately 20 months in prison before being
released on parole.

4. Based on my review of communications with an agent with the Bureau
of Alcohol, Tobacco, Firearms and Explosives, who is a certified firearms nexus expert, I
have learned that the Firearm was manufactured outside of the State of New York.

WHEREFORE, your deponent respectfully requests that the defendant

MILETA MILJANIC be dealt with according to law,

$75 )_

 

WILLIAM DIONNE

Task Force Officer, Federal Bureau of Investigation

« Syvorn to before me this
9“ day of February, 2021

 
     

THE HONORABLE ROBERT
UNITED STATES MAGISTRA GE
EASTERN DISTRICT OF NEW YORK
